[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                No. 08-13001                    FEBRUARY 23, 2009
                            Non-Argument Calendar                THOMAS K. KAHN
                                                                     CLERK
                          ________________________

                            Agency No. A97-949-947

PAULIN NAVARD,


                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (February 23, 2009)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Paulin Navard, a native and citizen of Haiti, petitions for review of the
denial of his application for asylum and withholding of removal under the

Immigration and Nationality Act and the Convention Against Torture and Other

Forms of Cruel, Inhuman, or Degrading Treatment or Punishment. 8 U.S.C. §§

1158, 1231; 8 C.F.R. § 208.16. The Board found that Navard failed to establish

that he suffered past persecution on account of a protected ground. We deny the

petition.

       Substantial evidence supports the finding by the Board and the immigration

judge that Navard failed to establish that his persecution was on account of a

protected ground. See Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir.

2004). Navard argues that the immigration judge failed to consider his testimony

about his persecution, but the immigration judge referred to Navard’s testimony

repeatedly in her decision to deny Navard’s application. Navard testified that he

and his family were victims of crimes by a man named Paulson, but Navard failed

to explain how those crimes were related to a protected ground. The Board did not

err when it dismissed Navard’s petition.

       We DENY Navard’s petition for review.

       PETITION DENIED.




                                           2